Opinion by
Mr. Justice McCollum,
The appellant claims that the court below erred in its third finding of fact and in its conclusion of law, but the principal question presented on the appeal is whether the testimony is sufficient to sustain the alleged gift to the plaintiff of an insurance policy of $3,000. The mother of the plaintiff, who was her only daughter, was the owner of the policy, and some months before her death made a parol gift of it to her. The gift was supported by the testimony of two witnesses whose competency and truthfulness were not successfully assailed. The donor, after her delivery of the policy, declared that she had given it to her daughter, and her declaration was sustained by another witness. Besides, she had previously declared her intention to make the gift. The testimony supporting the gift and the testimony in contradiction of it, together with all the circumstances connected with and surrounding the case were carefully considered by the learned court below and held to be in accordance with the donee’s contention. Our own conclusion, founded *279upon a due consideration of* all the testimony is in harmony with the conclusion arrived at by the learned court below. Further comment on this branch of the case is unnecessary.
It seems formerly to have been the doctrine that the gift of a chose in action unless by some document payable to bearer, required an assignment or some equivalent transfer, and that the transfer must be actually executed. It is now held with substantial unanimity that a written assignment is not necessary in such cases, and that a delivery of a chose in action under such circumstances as would constitute a gift of property in possession amounts to an equitable assignment of the property represented, which the courts will recognize and uphold. Thus the delivery of a bond, certificate of stock or note to the donee, with the intention of transferring to him the right of property, is sufficient to constitute a gift: 8 Am. & Eng. Eney. of Law, 1822. A. delivered to his niece living with him a certificate for ten shares of the stock of an insurance company standing in his own name, stating that he made her a present of it. After-wards the company issued forty shares additional stock representing surplus earnings. These he delivered to his niece saying they were hers. The dividends were drawn by A. till his death, but whether he paid them over to the niece or whether she knew anything about them did not appear. Held, that the delivery of the certificates with an intention to pass the title amounted to an equitable assignment of the shares which a court of equity would uphold: Reed v. Copeland, 50 Conn. 472.
Some of our own cases which are relevant to and sustain the conclusion arrived at by the learned court below may be properly referred to herein: Madeira’s Appeal, 17 W. N. C. 202; Malone’s App., 38 Leg. Int. 303; Com. v. Crompton, 137 Pa. 138, and cases cited therein; Pryor v. Morgan, 170 Pa. 568; Wise’s App., 182 Pa. 168. These cases constitute a sufficient answer to any intimation from the defendant of error in the conclusion assailed by the second assignment.
Judgment affirmed.